Opinion issued December 6, 2018




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-18-00955-CV
                             ———————————
                         IN RE MARK TRIMBLE, Relator



                Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Mark Trimble, has filed a petition for writ of mandamus requesting

that we compel the county court to hold an evidentiary hearing on his motion to

modify a supersedeas bond set in the underlying forcible detainer action. 1 We deny

the petition.



1
      The underlying case is Federal National Mortgage Association, its successors
      and/or assigns v. I.B. Henderson and Mildred Henderson and All Other
      Occupants of 1608 Alaska Avenue, League City, Texas 77573-7300, cause no. CV-
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.




      0081892, pending in the County Court at Law No. 3 of Galveston County, Texas,
      the Honorable Jack Ewing presiding.
                                        2